The opinion of the court was delivered by
Black, C. J.
The receipt of Henry Hallman ought to have been admitted in evidence, for the following among other reasons:
1. The plaintiff below had authorized Hallman, her husband, to have the money until the contest with McAdams should be ended. That contest was not ended at the date of the receipt. The defendant, in paying the money to Hallman, did but place it where the plaintiff, by the express terms of her contract, authorized it to be. Under these circumstances his receipt was hers, and she was as much bound by it as if she had signed it herself.
2. Hobensack, in all that he had to do with the business, was the attorney of Henry Hallman. He was hound to pay the money when he collected it to his principal, and was under no obligation, *158express or implied, to pay it to anybody else. Surely the receipt of the only person who had a right to demand payment of the debt ought to he a discharge to the debtor.
8. This was not only an acquittance by one who had a right to give an acquittance, hut it was the written declaration of a person dead at the time of the trial, concerning a fact peculiarly within his own knowledge and against his interest.
The evidence offered on part of the plaiiitiff below was all properly admitted, though the defendant met it at every step with objections on the ground that it was irrelevant, and not sufficient, even if true, to sustain the action. All of it, however, tended to establish the very facts set out in the declaration. Where the facts averred in the narr. would not, if admitted, entitle the plaintiff to judgment, the defendant should demur. If he denies the truth of the allegations, he calls for the evidence, and must not object to it when it comes. The defendant in this case made an issue in fact, and yet complains that it was not determined like an issue in law.
Judgment reversed and venire facias de novo awarded.